               Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 1 of 45




                                                                                                     0
 Pamela Jary RosserPAAlC




United States District Court
Western District of Texas
San Antonio, division

No. 5: 17-CV-1072-DAE

On October 26, 2019, the Albert Sidney Johnston Chapter 2050, United Daughters of the
Confederacy time capsule was opened and the artifacts were extracted. Below is information on the
project. Included in this document are images of the condition of the artifacts.

Project Details: The tombstone opening required enlarging the existing hole by a qualified master
mason. The time capsule contents were assessed before removal. The majority of the artifacts and
the time capsule box are in extremely poor condition. The poor condition was caused from many
years of exposure to air and moisture. 95% of the artifacts were found in friable condition. There are
a few coins, pins/badges and a medal in stable condition. The artifacts were removed from the time
capsule with tweezers and cotton gloves. All of the artifacts were cataloged and placed in a clean,
clear and labeled bag. The artifacts are stored in proper containers in the same storage facility as the
tombstone and remains of the time capsule.

Recommendation: For a qualified conservator to clean and apply necessary treatments to the
artifacts in stable condition. Assess the cataloged artifacts on a yearly basis.
               Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 2 of 45



                                                                                 2




Artifacts extracted from the time capsule.




           V




Opening before enlarged.




Master Mason enlarging opening
              Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 3 of 45



                                                                                3




                  ;


                                                               i. A




                                                           i

Condition of time capsule contents after top was removed


                      -




Detail image of time capsule
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 4 of 45



                                                                  4
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 5 of 45
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 6 of 45
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 7 of 45
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 8 of 45
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 9 of 45
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 10 of 45



                                                                   10
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 11 of 45



                                                                   11




                                ii
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 12 of 45



                                                                   12
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 13 of 45



                                                                   13
             Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 14 of 45



                                                                                14




Artifact Number 10260010 does not exist.
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 15 of 45



                                                                   15
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 16 of 45



                                                                   16
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 17 of 45



                                                                   17
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 18 of 45



                                                                   18
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 19 of 45



                                                                   19
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 20 of 45




                                                                   0,>
                           i4


                                2
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 21 of 45



                                                                   21
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 22 of 45



                                                                   22
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 23 of 45



                                                                          23



         Vt
     \




4,




                                                           :V




                                                     VVV
                                               tVV   ;



                                                                V'




                                                           VV




                                                     V.%




                                                 &


                         V
                                     V.:
                             V
                                 V

                                     V
                                           V



                     V




                                                                     '4
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 24 of 45



                                                                   24




                                            '&




                                                     4
                     cl              g

                            7'
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 25 of 45



                                                                   25
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 26 of 45



                                                                   26
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 27 of 45



                                                                   27
            Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 28 of 45



                                                                               28




Artifact number 10260037 does not exist
            Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 29 of 45



                                                                               29



                                                          L




                             -j--




Artifact number 10260042 does not exist
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 30 of 45



                                                                   30
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 31 of 45



                                                                   31




       444
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 32 of 45



                                                                   32
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 33 of 45




                          A




  i'c
    Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 34 of 45




                                                                       4-
N

                       Ø2
    Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 35 of 45



                                                                       35




-




           *
                              -4
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 36 of 45



                                                                   36
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 37 of 45



                                                                   37
             Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 38 of 45



                                                                                38




Artifact number 10260060 does not exist
Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 39 of 45



                                                                   39




                            q
                    -           4;
              Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 40 of 45



                                                                                 40




Top   of Time capsule
             Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 41 of 45


                                                                                  41




                                                                              ;
                                                                              :




                                                                                  :




                                                                          4




Detail image of inside of time capsule before artifacts were extracted.
              Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 42 of 45



                                                                                 42




                                                            1




                                           p
Detail of image of condition of time capsule
            Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 43 of 45



                                                                               43




Worktable with   artifacts
              Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 44 of 45



                                                                                                         44




                                                                                    7V




Image of artifacts and tools. The large artifact on right section of photo is a book in extremely poor
condition.
              Case 5:17-cv-01072-DAE Document 160 Filed 12/02/19 Page 45 of 45



                                                                                 45




Image of artifacts extracted from time capsule
